Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 51, 53, 55, 56, 58-63, and 78-80, 82-88 of L. Etgar et al., US 16/077,866 (Mar. 8, 2017) are pending.  Claims 55, 56, and 58-63 to the non-elected inventions stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 51, 53, 78-80 and 82-88 are under examination.  Claims  51, 53, 80 and 82-88 are rejected.  Claims 78 and 79 are in condition for allowance.  

Election/Restrictions 

Applicant previously elected Group (I), with traverse in the Reply to Restriction Requirement filed on July 21, 2021.  In Office action dated September 24, 2021, the invention of Group (II) was rejoined with the invention of Group (I) and claims 71-79 were added to the invention of Group (I).  In the Office action dated February 7, 2022, claims 80 and 81 were added to the invention of elected Group (I).   New claims 82-88 are now added to the invention of Group (I).  

Claims 55, 56, and 58-63 to the non-elected inventions of Groups (III) – (V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b), subject to any rejoinder as set forth in the Restriction.  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement Applicant elected nanorod as the species of the nanoparticle, the nanoparticle having a length of between 3 and 200 nm and/or an aspect ratio of between 1 and 100.  


Withdrawal Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

Upon reconsideration, rejection of claims 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds is withdrawn.  

One of ordinary skill can recognize the members of claimed genera of organic-inorganic nanorods or nanocubes of the formula R2(CH3NH3)n-1M(n)X3n+1 because they are specifically delineated by chemical formula as well as clear dimensional characteristics.  MPEP § 2163(I)(A).  While the subject claim terms are broad, breadth does not necessarily invoke a § 112 written description rejection.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claim 51 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by H. Gao et al., US 2017/0084848 (2017) (“Gao”) is withdrawn in view of Applicant’s amendment.  The Gao Example 1 perovskite of the formula MAPbBr3 (where MA is CH3NH3) does not meet the claim 51 stoichiometric requirements.   That is, the claim 51 formula of R2(CH3NH3)n-1M(n)X3n+1 requires two R groups, whereas the Gao perovskite has only one MA group.  


Claim Rejections - 35 USC § 112(a) (Enablement)

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 51, 53, 80 and 82-88 under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of within claim 51:

An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, 

wherein the nanoparticle is a nanorod, the nanorod having a long axis and a short axis, the long and short axis being different in lengths, wherein the long axis having a length between 3 and 150 nm and wherein the short axis having a length of between 1 and 50 nm; 

wherein the nanoparticle is a nanocube, each of the nanocube axis is substantially the same and is between 3 and 50 nm; and 

wherein the organic-inorganic perovskite nanoparticle consists a perovskite material of the formula R2(CH3NH3)n-1M(n)X3n+1

. . .

M is a metal cation of Cu or Zn or Ag or In or Ge or Sn or Pb or Sb or Bi or S or Se or any combination of the metal cations

and a listed identity of R,


is maintained for the reasons given in the previous Office action supplemented below in view of Applicant’s new claims 82-88, amendments and argument.  


The § 112(a) Enablement Rejection

The reasoning of the § 112(a) enablement of the previous Office actions is supplemented below in view of Applicant’s amendments.  It is first noted that § 112(a) requires enablement of the full scope of the claimed invention without undue experimentation. MPEP § 2164.01(a) (citing In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  A key factor in maintaining the rejection is lack of disclosure of how to extend the working-example synthesis to other organic-inorganic perovskites (metals other than Pb or R other than CH3(CH2)7NH3 within the formula R2(CH3NH3)n-1M(n)X3n+1) with the claimed particle shape/dimensions in view of the art’s unpredictability and lack of guidance in both the art and the specification.  

State of the Prior Art/Level of Predictability in the Art 

The state of the prior art/level of predictability in the art was discussed in previous Office actions.  The following discussion highlights some additional literature.   

Zhang is a review discussing the influence of experimental parameters on the shape of perovskite nanomaterials.  C. Zhang et al., 32 Advanced Materials, 1-17 (2020) (“Zhang”).1   Zhang teaches that although there are a few documented attempts for the controlled chemical growth of perovskite nanorods, research into this area is still in its infancy and a high-degree of control during the synthesis of perovskite nanorods in terms of size, aspect ratio, and performance, is not yet been fully realized.  Zhang at page 1, col. 2.  In fact, Zhang discusses Applicant’s work published as S. Aharon et al., NANO Letters, 3230-3235 (Apr. 18, 2016) (“Aaron”), which work is embodied in the current patent application.  Zhang notes that in Aharon the ligand ratio of octylammonium iodide (OAI) / oleic acid (OA) was crucial for perovskite nanorod formation.  Zhang at page 4, col. 2.  Zhang notes that a high concentration of strong binding ligand of octylammonium iodide (OAI) at the surface of nanocrystals restricted their further growth, leading to the formation of spherical quantum dots (QDs) and that a ligand ratio of 0.186 for OAI and OA produced pure nanorods.  Zhang at page 4, col. 2.  As discussed in previous Office actions, in this regard, the specification teaches that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  Zhang reports that oleic acid (OAc or OA) and oleylamine (OLA) are commonly used surfactants in regulating the anisotropic growth of perovskites. Zhang at page 3, col. 1.  And as just discussed, Applicant employs a specific ration of OAc.  Zhang further notes and discusses the results of W. Liu et al., 57 Inorganic Chemistry, 1598-1603 (2018) (“Liu”) (Liu is directed to CsPbX3 (X = Br, I, Cl) perovskite nanocrystals).   See Zhang at page 4 col. 1.  Zhang states the following:

Liu et al. reported that the molar ratio of OA to OLA played a key role in changing the dimensionality of the products from 0D nanocubes to 1D NRs (Figure 2a) and then to 2D nanoplates. When more OLA was introduced in the reaction, the long-chain OLA would electrostatically bind to the surface of the pre-formed monolayer nuclei to prevent them from vertical oligomerization, thus producing 2D nanoplates via oriented attachment.  In contrast, at a lower concentration of OLA, the surface of nuclei would be partially covered by the monomers, which favored the growth of NRs and nanocubes.  This dimensionality-controlled process was attributed to the dynamics of the ligands binding to the surfaces of NCs, which facilitates the preferential growth of the nanostructures along the facets with low ligand coverage and/or binding energy of the crystals.

Zhang at page 4 col. 1.  Thus the specific surfactant(s) employed as well as their molar ratios are highly relevant in controlling anisotropic growth of perovskites.  

In fact, Liu states that:

Due to their morphology-dependent optoelectronic properties, a further understanding of the constitutive relations between dimensionality and properties requires successful synthesis of various dimensional perovskites. Regardless of the fact that the perovskite NCs with different morphologies, including 0-dimensional (0D) quantum dots, one-dimensional (1D) nanowires/rods, and two-dimensional (2D) nanoplatelets/sheets, have been obtained to some extent, a general strategy simultaneously affording controlled dimensionalities and tunable size is highly desired.

Liu at page 1598.  

Thus, as of the effective filing date of the current application, the art evidences that the regulation of growth of perovskites to attain specific shapes/dimensions on the nanoscale was poorly understood, unpredictable, and limited to specific reported examples requiring specific molar ratios of reactants, which must be determined experimentally.  That is, as of the effective filling date, there is no generally disclosed strategy or paradigm allowing one of ordinary skill to achieve nanorods or nanocubes of the claim 51 dimensions over the full scope metals (M) now claimed in claim 51:

claim 51 . . . M is a metal cation of Cu or Zn or Ag or In or Ge or Sn or Pb or Sb or Bi or S or Se or any combination of the metal cations.2  

as well as the different possibilities for variable R.  


Examples/Guidance in the Specification

The instant recites that the invention provides a facile low temperature synthesis of 2D perovskite nanorods in the structure (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10, 0>x> 1.  Specification at page 30.  

The instant specification teaches that the long chain of the octylammonium iodide cannot be incorporated into the perovskite crystal; rather it is attached to specific sites on the perovskite surface inhibiting the growth in a particular direction.  Specification at page 32.  The specification further teaches that to elucidate the formation mechanism of these 2D perovskite nanorods, the ratio of OAc to OAI was studied., wherein different molar ratios of ligands (OAI and OAc) were studied while keeping all other conditions constant (see Experimental Section).  Specification at page 32.  

In this regard, at page 34, the instant specification discloses only one example “NRs synthesis” (NRs stands for nanorods) as follows.  Solutions of 100 μL of 0.63 M methylammonium iodide/methylammonium bromide (MAI : MABr = 1:1) in DMF were added to a vial containing a mixture of 15 mg octylammonium iodide (OAI), 100μL oleic acid and 2 ml octadecene, followed by the addition of 50 μL of IM PbI2/PbBr2 solution. Then 5 mL of chloroform was added. The vial was centrifuged at 3000 rpm for 1 minute. Then the liquid phase was transferred to a clean vial, and again centrifuged for 5 minutes at 6000 rpm. In the case of various ligand compositions (in this example, octylammonium to oleic acid), the syntheses include the following ratio of octylammonium iodide (OAI) to oleic acid (OAc) 100% OAc, 0.075, 0.186, 0.250 and 100% OAI.  The above-prepared nanorods are considered to have the structure (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl.  

The instant specification teaches that “[t]he presence of the two ligands is essential for the formation of the NRs” (referring to octylammonium iodide and oleic acid).  Specification at page 33.  The specification teaches that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  In this regard the specification teaches that on one hand, there is enough OAI to stabilize the nanorod perovskite surface, and on the other hand, enough OAc to balance the growth into nanorod shape.  Specification at page 33.  

Particularly relevant is that only one representative organic-inorganic perovskite species with metal Pb comprising octylammonium as organic cation variable R and lead as metal M (the four disclosed formulations all relate to (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10).  and fails to teach extension to the synthesis of other inorganic-organic perovskites having the claimed dimensional/shape characteristics.  

The Quantity of Experimentation Needed Is Undue

Claims 51, 53, 80 and 82-88 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope of:

51.		An organic-inorganic perovskite nanoparticle selected from a nanorod and a nanocube, 

wherein the nanoparticle is a nanorod, the nanorod having a long axis and a short axis, the long and short axis being different in lengths, wherein the long axis having a length between 3 and 150 nm and wherein the short axis having a length of between 1 and 50 nm; 

wherein the nanoparticle is a nanocube, each of the nanocube axis is substantially the same and is between 3 and 50 nm; and 

wherein the organic-inorganic perovskite nanoparticle consists a perovskite material of the formula R2(CH3NH3)n-1M(n)X3n+1


as well as the additional recitations of the dependent claims, without undue experimentation.  

The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) the extremely large claim breadth of metals (M); (2) the disclosure of only one working example of perovskite species of the formula (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; wherein C8H17 is octyl) in conjunction with lack of disclosure of how to extend the synthesis to other organic-inorganic perovskites with the claimed particle shape/dimensions (in this regard, the instant specification discloses that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186; and (3) that the art regarding use of organic-inorganic perovskites is relatively new and unpredictable in nature.  

Particularly, relevant is Zhang’s disclosure that although there are a few documented attempts for the controlled chemical growth of perovskite nanorods, research into this area is still in its infancy and a high-degree of control during the synthesis of perovskite nanorods in terms of size, aspect ratio, and performance, is not yet been fully realized.  Zhang at page 1, col. 2.  Also, the similar teaching by Liu (discussed above).  The unpredictability is evidenced by the specification working examples which disclose that that pure nanorod formation is achieved only when there is a balanced ratio of octylammonium iodide to oleic acid (OAI/OAc)  = 0.186.  Specification at page 33.  And this is the case for only one particular metal (Pb) and R (CH3(CH2)7NH3).  There is no guidance in the specification or art of record allowing one of ordinary skill in the art to extend the specification working example to obtain nanorods or nanocubes of the claimed dimensions for metals other than Pb or R other than CH3(CH2)7NH3 within the formula R2(CH3NH3)n-1M(n)X3n+1.  This is particularly evident in view of Zhang (as discussed) or Liu’s teaching that essentially, parameters for anisotropic growth control of perovskites must be determined experimentally (on cases by case basis).  MPEP § 2164.03 (“[t]he more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling”).  

Applicant’s Arguments

Applicant’s arguments are not considered persuasive because they do not specifically address the primary Wands factors of lack of disclosure of how to extend the working-example synthesis to other organic-inorganic perovskites (metals other than Pb or R other than CH3(CH2)7NH3 within the formula R2(CH3NH3)n-1M(n)X3n+1) with the claimed particle shape/dimensions in view of the art’s unpredictability and lack of guidance in both the art and the specification.  Applicant relies primarily on the narrowing amendments to claim 1 to overcome the § 112 enablement rejection and provides only general argument.  

Subject Matter Free of the Art of Record

Claims 51, 53, 78-80 and 82-88 are free of the art of record.  The closest prior art of record is S. Pathak et al., 27 Chemistry of Materials, 8066-8075 (2015) (“Pathak”).  Pathak discloses synthesis of organic-inorganic perovskites of the formula (MA(OA)PbX3, where X = Br, I, and Cl, MA is methylammonium (CH3NH3), OA is octylammonium (CH3(CH2)7NH3).  Pathak at page 8067, col. 2.  Pathak discloses that the perovskites are nanoparticles of different shapes.  See Pathak Figure 1 at page 8068.  However, Pathak’s nanoparticles cannot be said to meet the claim 51, 78 or 79 required dimensional limitations.  Furthermore, the Pathak perovskites do not meet the claim 51 formulaic limitation of R2(CH3NH3)n-1M(n)X3n+1, because corresponding claim 1 variable n in Pathak’s (MA(OA)PbX3 is 1 and thus cannot meet the claim 1 formulaic limitation for variable X.  For the same reasons, the Pathak perovskites also do not meet the claim 78 and 79 formulaic limitations.  Note that S. Aharon et al., NANO Letters, 3230-3235 (Apr. 18, 2016) was published less than one year before the instant filing date and names the same inventive entity.  Aharon is not considered prior art pursuant to 35 U.S.C. § 102(a)(1) because the 102(b)(1) exception applies. Also, because the inventive entity is the same, a 1.130 declaration is not required.  MPEP § 717(01)(III).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang was published in 2020, after Applicant’s filing date of March 8, 2017. In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. MPEP § 2164.05(a). However, exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. MPEP § 2164.05(a). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. MPEP § 2164.05(a).  
        
        2 It is noted that S and Se are considered in the art as non-metals.  However, this does not appear to raise a clear § 112 indefiniteness issue as M is specifically defined.